Order entered December 29, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00864-CV

                          IN RE NEORA, LLC, Relator

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07296

                                     ORDER
                    Before Justices Myers, Molberg, and Evans

      Before the Court is relator’s September 30, 2020 petition for writ of

mandamus in which relator challenges the trial court’s order denying the motion to

enforce the third-party arbitration subpoena. The Court requests that real party in

interest and respondent file a response, if any, to the petition for writ of mandamus

by January 18, 2021.


                                             /s/    LANA MYERS
                                                    JUSTICE